Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

ALLOWANCE
This allowance is in response to the Amendments and Remarks submitted July 12, 2021.
The amendments of claims 1, 5-8, 10, 14-16, and 19; the cancellation of claims 11, 12, and 20; and the addition of claims 21-24 are acknowledged.
The terminal disclaimers regarding 16592948 and 17038954 are acknowledged.

Allowable Claims
Claims 1-8, 10, 13-19, and 21-24 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the closest prior art found is Ayoub et al. (US 2017/0002098), which does not disclose the required modified starch-based biopolymer being both surface and interior crosslinked or biobased carbon content of a biocompostable SAP. Applicant’s invention having both interior and surface crosslinking allows for the modified biopolymer to have increased gel strength, though generally decreased retention compared to the modified biopolymer material of Ayoub (see Specification, para. 61). Furthermore, one of ordinary skill in the art would not make this modifications to Ayoub absent glancing into Applicant’s specification. Additionally, Applicant’s arguments over Bolduc et al. (US 8,461,129), specifically pages 14-15 and 17-18 of the July 12, 2021 Remarks, are persuasive. 



Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARIANA ZIMBOUSKI whose telephone number is (303)297-4665.  The examiner can normally be reached on 8:30 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NICHOLAS WEISS can be reached on (571) 270-1775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ARIANA ZIMBOUSKI/Primary Examiner, Art Unit 3781